Fourth Court of Appeals
                                San Antonio, Texas
                                     December 7, 2017

                                   No. 04-17-00621-CV

            HOLT TEXAS, LTD. d/b/a Holt Cat and d/b/a Holt Rental Services,
                                   Appellants

                                             v.

     M&M CRUSHED STONE PRODUCTS INC. and Donald Martinez as Guarantor,
                            Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-07186
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
        The M&M Crushed Stone Productions, Inc.’s second unopposed motion for extension of
time to file brief is hereby GRANTED. Time is extended to December 18, 2017.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court